Case 1:20-cv-07907-NLH-KMW Document 79 Filed 04/06/21 Page 1 of 8 PageID: 962




ZEFF LAW FIRM, LLC
Gregg L. Zeff, Esquire #042531988
100 Century Parkway, Suite 160
Mount Laurel, NJ 08054
(856) 778-9700 (t)
(609) 534-0992 (f)
GZeff@glzefflaw.com
Attorney for Defendants

                  IN THE UNITED STATES DISTRICT COURT FOR
                         THE DISTRICT OF NEW JERSEY

                                    :
 RAYMOND LAMAR BROWN, et al.        :
                                    :   DOCKET NO. 1:20-cv-7907-NLH-KMW
                        Plaintiffs, :
    v.                              :
                                    :
 CHARLES WARREN, et al.             :   NOTICE OF MOTION
                                    :   TO CONSOLIDATE
                                    :
                                    :
                                    :
                       Defendants. :    Civil Action
                                    :

AND

                                    :
 TODD FORD, JR                      :
             Plaintiff,             :   DOCKET NO. 1:20-cv-18863-RMB-AMD
    v.                              :
                                    :
 WARDEN RICHARD SMITH               :
                                    :
 AND                                :
                                    :
 WARDEN CHARLES WARREN              :
                                    :
              Defendants.           :   Civil Action
                                    :


       DEFENDANT’S MOTION TO CONSOLIDATE AND NOTICE OF MOTION
Case 1:20-cv-07907-NLH-KMW Document 79 Filed 04/06/21 Page 2 of 8 PageID: 963




       COME NOW the Defendants, Charles Warren, et al., through counsel, moves the Court,

pursuant to Rule 42 of the Federal Rules of Civil Procedure, to enter an Order consolidating for

trial the above-referenced cause of action, being Civil Action No. 1:20-cv-7907-NHL-KMW,

and Todd Ford, Jr. v. Warden Richard Smith, et al., Civil Action No. 20-cv-18863-RMB-AMD.

       RESPECTFULLY SUBMITTED this the _6th day of April , 2021.


                                                            ___________/s/________________
                                                            Gregg L. Zeff, Esquire
                                                            100 Century Parkway
                                                            Suite 160
                                                            Mount Laurel, NJ 08054
                                                            (856) 778-9700 (t)
                                                            (609) 534-0992 (f)
                                                            GZeff@glzefflaw.com
                                                            Attorney for Defendants
Case 1:20-cv-07907-NLH-KMW Document 79 Filed 04/06/21 Page 3 of 8 PageID: 964




ZEFF LAW FIRM, LLC
Gregg L. Zeff, Esquire #042531988
100 Century Parkway, Suite 160
Mount Laurel, NJ 08054
(856) 778-9700 (t)
(609) 534-0992 (f)
GZeff@glzefflaw.com
Attorneys for Defendants

                    IN THE UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF NEW JERSEY

                                    :
 RAYMOND LAMAR BROWN, et al.        :             LAW DIVISION
                                    :
                        Plaintiffs, :             DOCKET NO. 1:20-cv-7907-NLH-KMW
    v.                              :
                                    :
 CHARLES WARREN, et al.             :
                                    :             MEMORANDUM OF LAW IN
                                    :             SUPPORT OF MOTION
                                    :             TO CONSOLIDATE
                                    :
                       Defendants. :              Civil Action
                                    :


                                           INTRODUCTION

       Defendants, Charles Warren, et al. (“Defendants”), through counsel, moves this Court for

an order consolidating the two related actions presently pending in this district: Civil Action No.

1:20-cv-7907-NHL-KMW, and Todd Ford, Jr. v. Warden Richard Smith, et al., Civil Action No.

20-cv-18863-RMB-AMD.

       Each of these actions are against overlapping defendants, relate to the same subject

matter, have virtually identical factual allegations, and share common questions of both law and

fact. For all of these reasons and additional reasons detailed below, Defendants respectfully

request that the Court grant their motion to consolidate the above-referenced actions.
Case 1:20-cv-07907-NLH-KMW Document 79 Filed 04/06/21 Page 4 of 8 PageID: 965




                                              ARGUMENT

       Under Fed. R. Civ. P. 42(a), a court may consolidate actions that share a common

question of law and fact. The purpose of Rule 42(a) “is to give the court broad discretion to

decide how cases on its docket are to be tried so that the business of the court may be dispatched

with expedition and economy while providing justice to the parties.” Wright & A. Miller,

Federal Practice and Procedure, § 2381 (1971). Further, consolidation is not barred even if some

questions are not common. Batazzi v. Petroleum Helicopters, Inc., 664 F.2d 49, 50 (5th Cir.

1981); see Central Motor Co. v. United States, 583 F.2d 470 (10th Cir. 1978). In determining

whether consolidation is appropriate, courts look at several factors, including the following:

               Whether the specific risks of prejudice and possible confusion [are] overborne by
               the risk of inconsistent adjudications of common factual and legal issues, the
               burden on parties, witnesses and available judicial resources posed by multiple
               lawsuits, the length of time required to conclude multiple suits as against a single
               one, and the relative expense to all concerned of the single-trial, multiple-trial
               alternatives.
               Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985)
               (quoting Arnold v. Eastern Air Lines, Inc., 681 F.2d 186, 193 (4th Cir. 1982)),
               cert. denied, 460 U.S. 1102 (1983) and 464 U.S. 1040 (1984)).
       Here, these two causes of action which are pending before the United States District

Court for the District of New Jersey involve a common question of law or fact, and consolidation

of these two causes of action will avoid the expense, delay, and inconvenience of separate trials.

Specifically, in Civil Action No. 1:20-cv-7907-NHL-KMW, the Warden of the Cumberland

County Jail is named as a Plaintiff (Warden Warren in Civil Action No. 1:20-cv-7907-NHL-

KMW, and Warden Smith in Civil Action No. 20-cv-18863-RMB-AMD). In Civil Action No.

20-cv-18863-RMB-AMD and 1:20-cv-7907-NHL-KMW, a pretrial detainee of the Cumberland

County Jail is the Defendant. Both causes of action allege that the Cumberland County jail has
Case 1:20-cv-07907-NLH-KMW Document 79 Filed 04/06/21 Page 5 of 8 PageID: 966




violated the constitutional rights of pretrial detainees by not adequately providing conditions to

protect against COVID-19. The witnesses and much of the discovery in both cases, if not

identical, should be very similar. Consolidating these two actions presenting a common issue of

law and fact would result in trial convenience and judicial economy. Consolidating these actions

would also avoid a multiplicity of suits, prevent delay, help clear the Court’s docket, and save

numerous costs and expenses.

       Additionally, the above-referenced factors are satisfied by consolidation. Given the

shared common questions of law and fact, the risk of prejudice and possible confusion would

most certainly result from inconsistent adjudications, and the burden on parties, witnesses, and

judicial resources would be unnecessarily onerous.

                                             CONCLUSION

       For the foregoing reasons, Defendant respectfully requests that this Honorable Court

grant this motion, and consolidate and merge Todd Ford, Jr. v. Warden Richard Smith, et al.,

Civil Action No. 20-cv-18863-RMB-AMD with this case.




Dated: April 6, 2021                                         Respectfully Submitted,

                                                             By: /s/ Gregg Zeff

                                                             ZEFF LAW FIRM, LLC
                                                             Gregg L. Zeff, Esquire #042531988
                                                             100 Century Parkway, Suite 160
                                                             Mount Laurel, NJ 08054
                                                             (856) 778-9700 (t)
                                                             (609) 534-0992 (f)
                                                             GZeff@glzefflaw.com
                                                             Attorneys for Defendants
Case 1:20-cv-07907-NLH-KMW Document 79 Filed 04/06/21 Page 6 of 8 PageID: 967




                                CERTIFICATE OF SERVICE
I, Gregg Zeff, do hereby certify that I have this day mailed, by United States mail, postage pre-

paid, a true and correct copy of the above and foregoing Defendants’ Motion to Consolidate and

Notice of Motion to Consolidate via ECF

That the 6th day of April , 2021.
Case 1:20-cv-07907-NLH-KMW Document 79 Filed 04/06/21 Page 7 of 8 PageID: 968




ZEFF LAW FIRM, LLC
Gregg L. Zeff, Esquire #042531988
100 Century Parkway, Suite 160
Mount Laurel, NJ 08054
(856) 778-9700 (t)
(609) 534-0992 (f)
GZeff@glzefflaw.com
Attorneys for Defendants

                   IN THE UNITED STATES DISTRICT COURT FOR
                          THE DISTRICT OF NEW JERSEY

                                    :
 RAYMOND LAMAR BROWN, et al.        :
                                    :
                        Plaintiffs, :          DOCKET NO. 1:20-cv-7907-NLH-KMW
    v.                              :
                                    :
 CHARLES WARREN, et al.             :
                                    :          [PROPOSED] ORDER GRANTING
                                    :          MOTION TO CONSOLIDATE
                                    :
                                    :
                       Defendants. :           Civil Action
                                    :

THIS MATTER having been opened to the Court, and the Court having considered the parties’
papers and argument of counsel and for good cause shown;
IT IS THIS _____ day of APRIL, 2021.

ORDERED as follows:

   1. The actions captioned Raymond Lamar Brown, et al. v. Charles Warren, et al., Civil

       Action No. 1:20-cv-7907-NHL-KMW, and Todd Ford, Jr. v. Warden Richard Smith, et

       al., Civil Action No. 20-cv-18863-RMB-AMD are hereby consolidated pursuant to Rule

       42(a) of the Federal Rules of Civil Procedure are under Civil Action No. 1:20-cv-7907-

       NHL-KMW.
Case 1:20-cv-07907-NLH-KMW Document 79 Filed 04/06/21 Page 8 of 8 PageID: 969




   2. All future pleadings pertaining to either of the above-referenced actions shall be filed

       under Civil Action No. 1:20-cv-7907-NHL-KMW under the caption Raymond Lamar

       Brown, et al. v. Charles Warren, et al.

   3. All actions filed in the future in this District or transferred to this District that allege

       claims arising out of the same or substantially similar facts as alleged in the above-

       referenced actions will be, until further order of this Court, consolidated with Case No.

       1:20-cv-7907-NHL-KMW.

   4. The Court requests the assistance of counsel in calling to the attention of the Clerk the

       filing or transfer of any case which might be properly consolidated as part of Civil Action

       No. 1:20-cv-7907-NHL-KMW pursuant to the provisions of this Order.

IT IS SO ORDERED.
DATED: _________________, 2021                                  _________________________
                                                               Hon. Noel L. Hillman
                                                               United States District Judge
